Citation Nr: 1630820	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-03 676	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased disability rating for medial degenerative arthritis right knee.  
 
 
REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from June 1980 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

After the Veteran withdrew his appeal in March 2015, the Veteran filed for, and the RO adjudicated, a claim for an increased rating (as a temporary total rating) for the right knee and a TDIU.  Those claims are outside the scope of the instant matter.  


FINDINGS OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.



In March 2015, the Veteran requested "to withdraw any further appeal action regarding [his] [b]ilateral [k]nee condition."  He felt "that this has already been satisfied by [his] current rating decision on [his] knees."  Thus, the Board finds that the Veteran expressly withdrew the issue on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


